DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (Japanese Patent Document No.: JP 2013109948 A).
For claim 1, Suzuki discloses the claimed invention comprising: a pair of electric wires (reference numerals 11c, 12c, figures 1, 3, 5), the respective electric wires being arranged in a first direction (see figures 1, 3, 5) and having an exposed conductor section (reference numerals 11a, 12a, see figure 3) in which a conductive material is exposed by having an insulating film (reference numerals 11b, 12b) peeled off at an end 
For claim 2, Suzuki discloses each of the pair of electric wires (reference numerals 11c, 12c) being a rectangular wire (see figures 1, 3), the rectangular wire having two side surfaces provided along the first direction (see figures 1, 3, 5), an outward surface facing outward (see figures 1, 3, 5), and an inner surface facing the facing side (see figures 1, 3, 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 2 above, and further in view of Takizawa et al. (Japanese Patent Document No.: JP 2014064384 A).
For claim 3, Suzuki discloses the claimed invention except for the insulating film on the two side surfaces of the electric wire having an inclined section formed so that an exposed area of the conductive material increases from the outer surface toward the inner surface.  Having an inclined section on the insulating material is a known skill as exhibited by Takizawa et al. (reference numeral 40, see figure 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inclined section as disclosed by Takizawa et al. for the insulating film of Suzuki for predictably providing desirable configuration for sustaining the function of the insulation.  
For claim 4, Suzuki discloses the claimed invention except for the insulating film on the two side surfaces of the electric wire having a step section formed such that an exposed area of the conductive material is increased from the outer surface toward the inner surface.  Forming a step section is known in the art as exhibited by Takizawa et al. (reference numeral 43, see figure 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step section as disclosed by Takizawa et al. for the insulating film of Suzuki for predictably providing desirable configuration for sustaining the function of the insulation.  

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Kaimori et al. (US Patent Application Pub. No.: US 2013/0300246 A1).
For claim 5, Suzuki discloses the claimed invention except for the pair of electric wires having bent sections that are bent so that the electric wires are separated from each other as the electric wires go toward base ends from tip sides, and an end portion of the insulating film is formed on the tip side of the electric wire with respect to the bent section.  Kaimori et al. disclose bent sections (reference numeral 245(a), see figure 6) for the wires where the wires are separated from each other as the electric wires go toward base ends from tip sides (see figure 6), and an end portion of the insulating film (reference numeral 246(b), see figure 6) is formed on the tip side of the electric wire with respect to the bent section (see figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bent sections with the wires separated as disclosed by Kaimori et al. for the electric wires of Suzuki for predictably providing desirable configuration for sustaining the proper functioning of the device.  
For claim 7, Suzuki discloses the claimed invention except for a stator comprising: a stator core having a plurality of slots; and a coil inserted into the slots and having the electric wire segment according to claim 1.  Kaimori et al. disclose the stator (reference numeral 230) with the stator core (see figure 4) having a plurality of slots (see figures 4, 6), and a coil (reference numerals 241, 242) inserted into the slots (see figures 4, 6), and when applied with the electric wires of Suzuki this would disclose the stator having the electric wire segment according to claim 1.  It would have been .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Furuya et al. (Japanese Patent Document No.: JP 2018067516 A).
For claim 6, Suzuki discloses the claimed invention except for the insulating film having a vacancy formed therein, and the vacancy being formed of a hollow capsule.  Furuya et al. disclose the insulating film (reference numeral 3) having a vacancy (see figures 1, 2) in the form of hollow capsules (see figures 1, 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the vacancy as disclosed by Furuya et al. for the insulating film of Suzuki for predictably providing desirable configuration for facilitating dielectric characteristics of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of wire insulating configurations: US 20170257002 A1 (ISHIZUKA; Atsuo et al.), US 20170237321 A1 (BABA; Yuichiro et al.), US 20170033636 A1 (ISHIZUKA; Atsuo et al.), US 20160336826 A1 (ICHIKAWA; Kouhei et al.), US 20140346915 A1 (Ishigami; Takashi et al.), US 20140300237 A1 (TOKIZAWA; Takashi), US 20140225465 A1 (Goto; Kazuhiro), US 20120319522 A1 (Ikeda; Kazumasa), US 20110163620 A1 (NAKAMURA; Shigenobu), US 20120133235 A1 (OGIHARA; Hiroaki), US 20110181144 A1 (Ishizuka; Atsuo et al.), US 20110175472 A1 (KOIKE; Akihito et al.), US 20060267440 A1 (Sakai; Takeshi et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX W MOK/Primary Examiner, Art Unit 2834